Seeyers, J.
Appellant concedes in an able and exhaustive printed argument that the only question for determination is whether the amendment to the constitution which was ratified by the people at a special election held on the twenty-seventh day of June, 1882, was constitutionally adopted and became á part of the constitution of this state. This question was considered and determined in Koehler v. Hill, 60 Iowa, 543. A petition for a rehearing was filed and granted. Able arguments were made on rehearing by distinguished counsel, and after mature consideration a majority of the court adhered to the conclusion reached in the original opinion, that the amendment to the constitution had not been constitutionally adopted, and therefore did not become a part of the constitution. After again considering this question, we are now con-' tent to say that we are not disposed to overrule the case cited.
Affirmed.